



 

 tier logo [logo1.jpg]
Exhibit 10.1

 
                                             
INDEPENDENT CONTRACTOR AGREEMENT
 




This agreement is made and entered into by and between Tier Technologies, Inc.
(“Tier”), a Delaware Corporation and Steven M. Beckerman, an individual (the
“Contractor”).
 
In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
 
SECTION 1 - SERVICES AND DUTIES
 


Tier hereby retains Contractor to perform consulting services for Tier as
specified in the Statement of Work attached hereto as Appendix A (the
“Services”).  Statements of Work may be modified or updated as set forth in
Section 6 herein.
 
SECTION 2 - ENTIRE AGREEMENT
 


This Agreement and any referenced appendices hereto, including Statements of
Work and the terms and conditions contained therein, constitute the entire
Agreement between Contractor and Tier with respect to the Services.  In the
event of any direct conflict in terms or conditions between the Statement of
Work and this Agreement, the terms of the Statement of Work shall control.
 
SECTION 3 - INDEPENDENT CONTRACTOR
 


 
3.1  
Contractor agrees that in rendering all Services hereunder, Contractor shall act
and be considered for all purposes as an independent contractor to Tier, not as
an employee or agent of Tier.   Contractor agrees that payments for services
cannot be made without a properly completed and signed IRS Form W-9 submitted
with this Agreement. (available as a print out document at
http://ftp.fedworld.gov/pub/irs-pdf/fw9.pdf; or as a fill-in document at
http://ftp.fedworld.gov/pub/irs-fill/fw9.pdf).  In its capacity as an
independent contractor, Contractor agrees and represents, and Tier agrees, that
Contractor:

 
 
 (a)  
has the right to control and direct the means and methods of performing the
Services, subject to the general direction of Tier;

 
(b)  
shall use his/her own tools, equipment, and supplies in performing the Services;

 
(c)  
receives compensation from Tier only as set out in the Statement of Work, and
that Contractor shall not at any time be eligible to participate in benefits of
any sort which Tier offers to its employees;

 
(d)  
is responsible for paying all ordinary and necessary expenses (except as
otherwise provided in the Statement of Work), including, but not limited to, all
applicable taxes, insurances, workers’ compensation insurance, and state
disability insurance;

 
(e)  
maintains a place of business at a location other than the premises of Tier;

 
Page 1                                                                REV. 06/04

--------------------------------------------------------------------------------

 
(f)  
shall be fully liable for negligent or willful injurious acts or omissions of
itself and its agents causing harm to persons or property; and

 
(g)  
is free to accept work from other clients, including fulltime or part-time
employment with other entities.

 
3.2  
Contractor agrees not to represent itself as Tier’s agent or attorney for any
purpose to any party.

 
3.3  
Contractor warrants that the Services performed hereunder shall be timely
provided.

 
SECTION 4 - TERM
 


This Agreement shall be effective October 1, 2008 and thereafter shall remain in
effect through the close of business on November 30, 2008.
 
SECTION 5 - PAYMENT
 


Tier shall make payment to Contractor in accordance with the terms set forth in
the Statement of Work.
 
SECTION 6 - MODIFICATIONS
 


The parties may modify this Agreement and/or the Statement of Work by mutual
agreement only, which shall be set forth in writing.
 
SECTION 7 - DATA AND PROPRIETARY RIGHTS
 


 
  7.1  
Tier shall own exclusively the Materials.  In consideration of the amounts paid
to Contractor by Tier hereunder, Contractor hereby assigns all rights, title and
interest, including any and all copyrights, patents, trademarks, and trade
secrets embodied in or part of such Materials to Tier.  Contractor agrees to
give Tier all assistance reasonably required by Tier to perfect the foregoing
assignment of rights.

 
 
7.2  
To the extent that any preexisting proprietary materials are contained in the
Materials, Contractor hereby grants to Tier an irrevocable, nonexclusive,
worldwide, royalty free, transferable license to use, execute, reproduce,
display, perform, distribute copies of, and prepare derivative works based upon,
such preexisting materials, and to authorize, or sub-license others to do any,
some or all of the foregoing.

 
SECTION 8 - TERMINATION
 


 This Agreement shall automatically terminate at close of business on November
30, 2008.
 
Page 2                                                                REV. 06/04

--------------------------------------------------------------------------------


SECTION 9 - CONFIDENTIAL INFORMATION / INSIDER TRADING
 


 
9.1  
Contractor agrees that it shall keep in confidence all information relating to
the methodologies, products, product plans, trade secrets, secret processes,
programs, program listings, source code, object code, formulas, cost
information, marketing information, price lists, business forms, financial
records, customers and markets of Tier, plus any designs, business plans,
business opportunities, finances, research, development, know-how or personnel
data and all other confidential knowledge, data and information related to the
business and affairs of Tier (collectively, “Proprietary Information”) that may
be acquired pursuant to, or in connection with, this Agreement or the
relationship contemplated by this Agreement.  During and for a period of three
(3) years after the term of this Agreement, Contractor will not, without the
prior written consent of an officer of Tier, publish, communicate, divulge or
disclose any of such Proprietary Information. Notwithstanding the foregoing, it
is agreed that Proprietary Information shall not include any information which:
(i) is known to Contractor at the time of disclosure to Contractor by Tier; (ii)
has become publicly known through no wrongful act of Contractor; (iii) has been
rightfully received by Contractor from a third party without restriction on
disclosure and without breach of any agreement with Tier; or (iv) has been
approved for release by written authorization executed by an authorized officer
of Tier.

 
 
             9.2   Contractor agrees that it shall not be permitted to trade
Tier common stock on the basis of material nonpublic information or pass on such
information to others.

 
SECTION 10 - INDEMNIFICATION
 


 10.1  
Contractor will indemnify Tier against, and hold Tier harmless from, any claim
that any of the materials delivered to Tier in the course of providing the
Services infringe any third party’s intellectual property rights including, but
not limited to, patent, copyright, trademark or trade secret.

 
10.2  
Contractor agrees that it will indemnify Tier against, and hold Tier harmless
from, any tax   liability, cost, expense (including reasonable attorneys’ fees),
or other penalty should it be deemed an employee of Tier for withholding tax
purposes by the Internal Revenue Service or any state or local government agency
or other applicable entity.

 
SECTION 11 - TAXES
 


Contractor shall be responsible for the withholding and/or payment, as required
by law, of federal, state and local taxes imposed on Contractor because of the
performance of the Services hereunder.  Further, Contractor shall comply with
all federal and state benefits laws applicable to Contractor, if any, including
making deductions and contributions for social security and unemployment
taxes.  Each party shall be responsible for the payment of other taxes, if any,
imposed upon it in connection with, or as a result of, this Agreement.
 
SECTION 12 – NON-ASSIGNMENT
 


Contractor shall not assign this Agreement without Tier’s prior written consent.
 
Page 3                                                                REV. 06/04

--------------------------------------------------------------------------------


SECTION 13 -  APPLICABLE LAW, VENUE AND JURISDICTION
 


This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia, excluding its conflicts of law rules.  Exclusive
jurisdiction and venue for any claim or action arising out of or relating to
this Agreement shall be in the state or federal courts located in the
Commonwealth of Virginia. The parties shall submit to the jurisdiction of, and
accept that venue is proper in, these courts in any legal action or proceeding.
Each party agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by the law of the
Commonwealth of Virginia.
 
SECTION 14 - MISCELLANEOUS
 


 
14.1 
 
Cumulation of Remedies.  All remedies available to either party for breach of
this Agreement are cumulative and may be exercised concurrently or separately,
and the exercise of any one remedy shall not be deemed an election of such
remedy to the exclusion of all other remedies.

 
 
14.2 
Notice. Any notice or other communication hereunder shall be in writing.  If to
Tier:  Paul Bouwmeester, Tier, 10780 Parkridge Blvd., Suite 400, Reston,
VA  20191, with a copy to: Legal Dept. (same address), Attn:  General
Counsel.   If to Contractor: notices will be sent to name and address stated in
signature block.

 
 
14.3 
Waiver.  No term or provision hereof shall be deemed waived and no breach
excused unless such waiver or consent shall be in writing and signed by the
party claimed to have waived or consented.

 
 
14.4 
Attorneys’ Fees.  If any action at law or in equity is necessary to enforce the
terms of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, expert witness costs, costs of suit and expenses, in addition
to any other relief to which such prevailing party may be entitled.

 
 
14.5 
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which shall constitute one
instrument.

 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated below.
                                                                                       
                                                                                                
 

AGREED AND ACCEPTED:  AGREED AND ACCEPTED: TIER TECHNOLOGIES, INC.  Steven M.
Beckerman 10780 Parkridge Blvd., Suite 400  1373 Forestedge Boulevard Reston, VA
20191  Oldsmar, FL 34677

 
                                                                               

 

   By:  /s/ Ronald W. Johnston  By:  /s/ Steven M. Beckerman  
 Print Name:
 Ronald W. Johnston  Print Name:  Steven M. Beckerman    Title:  Chief Financial
Officer  Title:  Sr. Vice President    Date:  August 6, 2008  Date:  August 4,
2008

 

 
 
 
 
 
  Page 4                                                                REV.
06/04
 

--------------------------------------------------------------------------------

 

INDEPENDENT CONTRACTOR AGREEMENT
 
APPENDIX A
 
STATEMENT OF WORK
 
This Statement of Work is entered into pursuant to, and subject to the terms and
conditions of, the Independent Contractor Agreement between Tier Technologies,
Inc. (“Tier”) and Steven M. Beckerman (“Contractor”).
 
A.  
Description of Services Contractor is to perform:

 
Contractor will provide consulting services to assist Tier in the delivery and
completion of transitional services as agreed with Informatix pursuant to the
Purchase Agreement executed on June 30, 2008; assist in the wind-down of the
pension practice, and such other mutually agreed assignments between the
contractor and Ron Rossetti, Chief Executive Officer or his designee.
 
B.  
Project time table:

 
Start Date:  October 1, 2008
 
End Date:  Close of Business November 30, 2008
 
C.  
Special Conditions:

 
Contractor shall be permitted to provide the Services remotely.  To the extent
any travel or other expenses incurred by Contractor in performing the Services
is required, Contractor agrees to advise Tier in advance of such expenses and
Tier agrees to reimburse Contractor.  Original receipts are required in the
event any expenses are approved as reimbursable.
 
D.  
Staffing and Fees:  Tier will pay Contractor at the following rate according to
the following rate table.  The amount in the rate table represents the maximum
fee Tier will pay to Contractor.

 
Staffing Rates
 
Name of Contractor
Retainer

Steven M. Beckerman
$19,866 / Monthly



 
E.  
Payment:

 
Contractor will invoice Tier for its services once a month, on the last day of
the month.  Invoices shall be remitted to the following address:
 
Paul Bouwmeester
Vice President
Tier Technologies, Inc.
10780 Parkridge Blvd., Suite 400
Reston, VA 20191


Page 5                                                                REV. 06/04

--------------------------------------------------------------------------------


Tier will pay Contractor within 30 days from receipt of a Contractor’s invoice.
 

AGREED AND ACCEPTED:  AGREED AND ACCEPTED: TIER TECHNOLOGIES, INC.  Steven M.
Beckerman 10780 Parkridge Blvd., Suite 400  1373 Forestedge Boulevard Reston, VA
20191  Oldsmar, FL 34677


 

 By:  /s/ Ronald W. Johnston  By:  /s/ Steven M. Beckerman
 Print Name:
 Ronald W. Johnston  Print Name:  Steven M. Beckerman  Title:  Chief Financial
Officer  Title:  Sr. Vice President  Date:  August 6, 2008  Date:  August 4,
2008


 


 

 
  Page 6                                                                REV.
06/04
 

--------------------------------------------------------------------------------

 
